UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011. Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50275 BCB Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 26-0065262 (State or other jurisdiction of incorporation or organization) (IRS Employer I.D. No.) 104-110 Avenue C Bayonne, New Jersey (Address of principal executive offices) (Zip Code) (201) 823-0700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer o SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 16, 2011, BCB Bancorp, Inc., had 9,831,384 shares of common stock, no par value, outstanding. BCB BANCORP INC. AND SUBSIDIARIES INDEX Page PARTI. CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Financial Condition as of September 30, 2011 and December 31, 2010 (unaudited) 1 Consolidated Statements of Income for the three and nine months ended September 30, 2011 and September 30, 2010 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and September 30, 2010 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4T. Controls and Procedures 36 PART II. OTHER INFORMATION 37 Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item3. Defaults Upon Senior Securities 37 Item4. Removed and Reserved 37 Item5. Other Information 37 Item6. Exhibits 37 Index PART I. FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Financial Condition (In Thousands, Except Share and Per Share Data, Unaudited) September 30, December31, ASSETS Cash and amounts due from depository institutions $ $ Interest-earning deposits Total Cash and Cash equivalents Securities available for sale Securities held to maturity, fair value $207,530 and $166,785; respectively Loans held for sale Loans receivable, net of allowance for loan losses of $9,040 and $8,417; respectively Premises and equipment Property held for sale Federal Home Loan Bank of New York stock Interest receivable Other real estate owned Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Long-term debt Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred stock: 10,000,000 shares authorized; none issued and outstanding - - Common stock; $0.064; stated value; 20,000,000 shares authorized, 10,172,967 and 10,144,830 shares respectively, issued; 9,224,784 shares and 9,383,695 shares, respectively, outstanding Additional paid-in capital Treasury stock, at cost, 948,183 and 761,135 shares, respectively ) Retained Earnings Accumulated other comprehensive income, net of taxes 14 5 Total Stockholders’ equity Total Liabilities and Stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Income (In Thousands, except for per share amounts, Unaudited) ThreeMonthsEnded September 30, Nine Months Ended September 30, Interest income: Loans $ Investments, taxable Investment, non-taxable 12 10 37 10 Other interest-earning assets 13 34 59 74 Total interest income Interest expense: Deposits: Demand Savings and club Certificates of deposit Borrowed money Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Fees and service charges 76 Gain on sales of loans originated for sale 67 Loss on sale of real estate owned ) - ) ) Gain on sale of securities - - 18 - Gain on bargain purchase - - Other 37 17 34 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy expense of premises Equipment Professional Fees Directors Fees Regulatory Assessments Advertising Merger related expenses 81 Other Total non-interest expense Income before income tax provision Income tax provision (benefit) ) Net Income $ Net Income per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 2 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders’ Equity (In Thousands, except share and per share data, Unaudited) CommonStock Additional Paid-InCapital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Beginning Balance at December 31, 2010 $ $ $ ) $ $
